IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 198 WAL 2019
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
KYLA HOLLINGSHEAD,                        :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of October, 2019, the Petition for Allowance of Appeal

is DENIED.